Title: To Thomas Jefferson from George Jefferson, 23 July 1798
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond July 23d: 1798.
          
          At the request of Mr. Darmsdatt I send you the enclosed account.
          I this morning forwarded your nail-rod (3 Ton) and a Tea-chest—having informed the boatmen that I would not engage to give them 3/. ⅌ hundred as I had done in several instances, because you generally had it carried up for less—and that they must therefore settle it with you.
          I advanced one of them (P. Gibson, alias Mingo Jackson) four dollars. I am mt. sincerely Dear Sir Your Very Obt. servt.
          
            Geo. Jefferson
          
          
            Be pleased to send an order on the Shockoe Inspectors for your Hhd: of Tobo.—Mr. R’s order will not do
            G.J.
          
        